UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1357




In re:   CLAUDE WENDELL BELLAMY,

                Petitioner.



                On Petition for a Writ of Mandamus.
               (7:99-cr-00049-F-1; 7:03-cv-00024-F)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Claude Wendell Bellamy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Claude        Wendell       Bellamy    petitions       for        a    writ     of

mandamus     seeking       an    order    compelling        the    district         court    to

adjudicate a claim raised in his 2003 28 U.S.C. § 2255 motion to

vacate.      We conclude that Bellamy is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.           Kerr    v.    United       States

Dist.     Court,     426     U.S.     394,    402    (1976);       United          States    v.

Moussaoui,     333     F.3d       509,    516-17    (4th Cir. 2003).                 Further,

mandamus     relief    is       available    only    when    the    petitioner         has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Indeed, Bellamy has appealed from the district court’s ruling on

the motion and therefore mandamus is not an available remedy.

             Although we grant Bellamy leave to proceed in forma

pauperis we deny the petition for writ of mandamus.                            We dispense

with oral argument because the facts and legal contentions are

adequately     presented         in   the    materials       before      the       court    and

argument would not aid the decisional process.

                                                                         PETITION DENIED



                                             2